ON APPLICATION FOR REHEARING
PER CURIAM.
In his application for rehearing plaintiff contends that the court has failed to address the issues squarely presented and decided the case on non-issue.
The recommendation of the Worker’s Compensation Office in this case was for the payment of “all related medical expenses ... in accordance with the Act.” In their brief to this court defendants made the argument that the recommendation did not by its own terms require payment for some of the items for which the trial court ordered payment because 1) some of these were not necessarily related and 2) payment of some were not necessarily due in accordance with the Act because of plaintiff’s failure to comply with R.S. 23:1142.
The reeord which resulted in a summary judgment in plaintiff’s favor does not preclude issue of material fact with respect to whether the bills were indeed for related medical expenses and whether he complied with R.S. 23:1142 so the bills would be payable in accordance with the Act.
REHEARING DENIED
BARRY, J., would grant rehearing.